Citation Nr: 0008150	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-06 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the transverse process of L3-
L4.

2. Entitlement to an increased (compensable) rating for 
residuals of a chip fracture of C3.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral 
muscle strain/sprain, claimed as secondarily due to 
service-connected fracture.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral disc 
disease, claimed as secondarily due to service-connected 
fracture.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for thoracic spine 
disc disease, claimed as secondarily due to service-
connected fracture.

6. Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
spine, claimed as secondarily due to service-connected 
fracture.

7. Whether new and material evidence has been received to 
reopen a claim for service connection for cervical (neck) 
muscle strain/sprain, claimed as secondarily due to 
service-connected fracture.

8. Entitlement to service connection for lumbosacral muscle 
strain/sprain on a direct incurrence basis.

9. Entitlement to service connection for lumbosacral disc 
disease on a direct incurrence basis.

10. Entitlement to service 
connection for thoracic spine disc disease on a direct 
incurrence basis.

11. Entitlement to service 
connection for arthritis of the spine on a direct 
incurrence basis.

12. Entitlement to service 
connection for cervical (neck) muscle strain/sprain on a 
direct incurrence basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 


REMAND

The issues of entitlement to increased (compensable) ratings 
for residuals of a fracture of the transverse process of L3-
L4, and residuals of a chip fracture of C3 have been 
developed for appellate consideration.  However, within one 
year of notification of the June 1997 RO decision, and 
thereafter throughout the appeal period, the veteran has 
continuously contended that he has worsening neck and low 
back pain etiologically related to service or service-
connected disability, due to additional neck, back and spine 
disability including muscle strain/sprain, arthritis and disc 
disease.  As such, the Board finds that the veteran has 
timely expressed disagreement with the June 1997 RO denial of 
service connection on a direct incurrence basis for chronic 
lumbosacral muscle strain/sprain, bulging disc annulus to the 
left L5-S1, bulging disc at T11-12, arthritis of the spine, 
and cervical (neck) muscle strain/sprain, and whether new and 
material evidence has been received to reopen claims for 
service connection for each of those disabilities claimed as 
secondarily due to service-connected (fracture) disability.  
However, a statement of the case as to these issues has not 
been provided to the veteran or his representative.  

In regard to the above, the Board observes that in the June 
1997 rating action, the RO indicated that service connection 
for the disabilities at issue had been previously finally 
denied on a direct incurrence basis by a March 1995 RO 
determination.  However, the March 28, 1995 notification 
letter provided to the veteran and his representative, as 
well as the text of the March 1995 RO rating action, reflect 
adjudication only of entitlement to service connection for 
the disabilities at issue as secondarily due to service-
connected disability.  The record does not reflect prior 
final adjudication of entitlement to service connection for 
the disabilities at issue on a direct incurrence basis.  
Hence, the service connection issues on appeal are as listed 
on the title page of this Board remand.

The Board finds that the service connection issues are 
inextricably intertwined with the issues of entitlement to 
increased (compensable) ratings for residuals of fracture of 
the transverse process of L3-L4, and residuals of a chip 
fracture of C3.  As such, the Board will defer appellate 
adjudication of the increased rating issues pending 
completion of the action requested below.

In order to afford the veteran every due process 
consideration, the case is hereby Remanded to the RO for the 
following action:

1.  The RO should issue a statement of 
the case reflecting adjudication of the 
service connection issues as outlined on 
the title page of this decision, to 
include de novo consideration of 
entitlement to service connection on a 
direct incurrence basis for the 
disabilities at issue.  The veteran and 
his representative should be afforded the 
appropriate opportunity to respond.  

2.  If entitlement to service connection 
is established for any disability at 
issue, the RO should readjudicate the 
issue(s) of entitlement to an increased 
(compensable) rating for residuals of a 
fracture of the transverse process of L3-
L4 and/or entitlement to an increased 
(compensable) rating for residuals of a 
chip fracture of C3, as appropriate.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case as to the increased rating issue(s) 
and afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1999).




